Citation Nr: 1713734	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant is a Veteran who had active Army service from October 2003 to May 2005.  He had periods of verified and unverified reserve duty prior to and following his active service.    

The appeal comes before the Board of Veterans' Appeals (Board) from the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a BVA Central Office Hearing conducted in Washington, D.C.  The transcript of that hearing is associated with the electronic record.  As noted in the transcript, the Veteran requested to present testimony about payment of his military and VA benefits regarding issues the parties agreed were not on appeal, and the Veteran and his representative noted that the testimony was presented only for the purpose of availability of the information to the AOJ when the Veteran submitted additional claims after the hearing before the Board.  It is noted that such claims need to be filed on forms as indicated by the Secretary.

The Veteran's claims file is wholly electronic.

The issue of entitlement to service connection for a liver disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran did not demonstrate or manifest sleep apnea during service or as a result of service or any incident thereof, nor is sleep apnea caused or chronically worsened by a service-connected disability.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, soon after the Veteran submitted his claims in March 2011 and July 2011, the Veteran was provided notice letters in April 2011 and August 2011 that addressed all notice elements required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examination in conjunction with the claim addressed in this decision.  The VA examination and associated opinion is adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the Veteran testified before the undersigned VLJ in 2016.  A hearing officer or VLJ who conducts a hearing must fulfill two duties, consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the 2016 Board hearing, the VLJ complied with these requirements.  The Veteran has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claim for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his current obstructive sleep apnea is related to and was first manifested during his active military service.  Specifically, he asserts that other individuals who served with him complained about how loudly he snored.  He testified that his former fiancée also complained about his loud snoring when he returned from his active service, and she informed him that he would stop breathing.  The Veteran further testified that he did not take this information "seriously" until his roommates during his 2010 hospitalization told him that he would stop breathing at times.  See 2016 Central Office Board Hearing Transcript (Tr.) 27.  Thus, the Veteran testified, he believed that his sleep apnea, manifested by loud snoring and interruptions in breathing, had been chronic since his active service.  

While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  The Veteran states that he suffered from sleep difficulties.  He further testified that fellow former servicemembers during his active service complained about his snoring.  He testified that his former fiancée, with whom he was living when he returned from active service, told him that he snored loudly, thrashed in his sleep, and would stop breathing at times.    

Lengthy treatment records during the year following the Veteran's service discharge (more than 100 pages of VA and non-VA post-service treatment records for the year following the Veteran's May 2005 service discharge) disclose no report from the Veteran that he would stop breathing at times.  The Veteran himself testified that he did not take remarks about his sleep seriously, and the Veteran did not testify that he advised any provider that he would stop breathing during his sleep prior to his 2010 hospitalization.

The treatment records proximate to the Veteran's service discharge disclose no suggestion by any provider that the Veteran had sleep apnea.  In fact, VA treatment records reflect that the Veteran was observed to fall asleep on at least three occasions.  See February 2006, March 2006 VA Chiropractic Care General Notes.  One provider noted that the Veteran was snoring loudly.  Significantly, however, there was no report that the Veteran was observed to stop breathing or that his snoring was interrupted by periods during which he did not breathe.  
A VA provider who treated the Veteran in May 2005 noted the Veteran's report that his sleep was "off" and the Veteran's report that he was trying to get back to normal activities.  The Veteran also reported that his sleep was interrupted by dreams of incoming mortar rounds, and those dreams would cause him to take action, awakening him.  See May 2005 VA PCC (Primary Care clinic)-MD/PA/NP NOTE.  A VA provider who treated the Veteran in July 2005 noted the Veteran's reports that he slept poorly, and questioned whether this was related to the Veteran's difficulties adjusting to his return to civilian life.  See July 2005 Infectious Disease Clinic Note.  

VA treatment records during this period reflect that the Veteran reported that his fiancée told him he thrashed in his sleep and became physically combative during sleep, but there is no notation that the Veteran reported interrupted breathing.  See, e.g., November 2005 Psychiatry MD/PA/NP Note.  

The examiner who conducted 2011 VA examination noted the Veteran's reports of frequent sleep interruptions due to enemy activity and mortars during service, the Veteran's reports of difficulty sleeping since that time, and the Veteran's report of what others told him during service and following service about his snoring.  The examiner noted that the Veteran had decreased pulmonary sounds due to his body habitus.  The examiner explained that the Veteran's sleep apnea was likely secondary to his weight.  The examiner noted that the Veteran, who reported his height in service as 63 inches, had an estimated 40 pound weight gain since he stopped work in the shipping department in 2008.  The Veteran had a BMI (Body Mass Index) of 33.7.  

The examiner noted that the Veteran's sleep apnea was an obstructive apnea, not a central nervous system apnea.  The examiner noted that there was no assignment of a diagnosis of obstructive sleep apnea until about 5 years after the Veteran's service discharge.  The examiner concluded that the obstructive sleep apnea did not begin during or as a result of the Veteran's service.  The examiner noted that PTSD is not medically known to cause OSA.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the medical evidence reflects that no provider diagnosed or suspected sleep apnea during the Veteran's service.  The evidence reflects that the Veteran sought medical treatment on numerous occasions proximate to his service discharge, but no provider diagnosed or suspected sleep apnea prior to the Veteran's 2010 VA hospitalization.  The examiner who conducted the September 2011 VA examination noted the link between weight and obstructive sleep apnea and noted that, following the Veteran's service discharge, his BMI increased to 33.5.  

The VA medical opinion is persuasive, since the examiner provided a summary of the relevant evidence of record and explained the rationale for and medical knowledge underlying the opinion, albeit briefly.  The medical evidence is unfavorable to the Veteran's claim that OSA was incurred in service or has been chronic and continuous since service.  

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a)(2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In this case, the VA examiner considered the Veteran's lay contention that his service-connected PTSD always affected his sleep after his active service.  The VA examiner succinctly noted that OSA is a mechanical blocking of the airway and that there is no evidence that PTSD causes OSA.  The Board interprets this statement as an opinion that PTSD neither causes nor aggravated blockage of the airway.  The VA opinion is entirely unfavorable to the claim that the Veteran's OSA is secondary to his service-connected PTSD.  

The Veteran is competent to report that other lay individuals told him his snored and that his former fiancée told him he would stop breathing at times.  These lay reports are but they are not competent to independently render a medical diagnosis or opine as to the specific onset or etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the lay reports of symptoms are less persuasive than the unfavorable medical opinion.  Accordingly, the Board assigns a little probative value to these lay assertions of the etiology of his disability.

In sum, the preponderance of the competent and probative evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The claim for service connection for sleep apnea is denied.


REMAND

The VA clinician who conducted April 2015 VA examination noted that elevated liver function tests were found in about 2005.  The examiner noted that the elevated liver function results found in June 2005, less than one month after the Veteran's service separation, were attributed to the Veteran's fatty liver disorder.  The examiner also stated that a fatty liver condition was diagnosed in 2010.  These statements appear contradictory.  The examiner did not address the clinical facts which could support a finding a that liver disorder was present less than one month after the Veteran's service was not, in fact, incurred during service.     

Moreover, the Veteran contends that the a liver disorder had its onset while the Veteran was taking medications for prevention of TB after latent TB was diagnosed during his service.  The Board notes that the examiner who conducted the June 2009 VA examination opined that the initial liver function test abnormalities, which resulted in the orders for the diagnostic ultrasound testing that revealed a fatty liver, were the result of the medications ordered following the Veteran's positive TB test on his return from Iraq.  Further medical opinion is required to clarify the onset and etiology of any diagnosed liver disorder as there are several diagnoses on file before the Board may conclude appellate review.  

In particular, the examiner should be advised that effects or residuals of medications prescribed in response to the Veteran's positive TB test in service may be considered a residual of the Veteran's service.  The examiner should be asked to respond to the Veteran's contentions that his liver disorder, including a fatty liver was caused by or accelerated by the medications prescribed in service, including medications for prevention of TB, or other residuals of the Veteran's service, such as exposure to environmental hazards.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to identify any additional treatment records or nonclinical records not already associated with the claims file that might be relevant to the claim for service connection for a liver disorder, including a fatty liver, especially during the period proximate to the Veteran's service and while he was taking medications to prevent active TB.

2.  Obtain an additional medical opinion based on review of the Veteran's records.  The reviewer should be a specialist in diseases of the liver, if possible.  

The reviewer should be asked to summarize results of laboratory reports and diagnostic testing related to the Veteran's liver during service and during the Veteran's treatment with medications to prevent latent TB from becoming active.  

The reviewer should review the medications prescribed for the Veteran due to his positive TB test in service.  The reviewer should also summarize the June 2009 VA opinion linking post-service diagnosis of any liver disorder, including a fatty liver to medications used to treat latent TB.  Then, the reviewer should be asked to address the following questions:  
   (a)  Is it at least as likely as not (a 50 percent or greater likelihood) that any liver disorder, including a fatty liver disease began during the Veteran's military service?
   (b)  Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran incurred any liver disorder, including a fatty liver as the result of medications prescribed for latent TB detected during the Veteran's service, or any other incident of the Veteran's service?
   (c)  Is it at least as likely as not (a 50 percent or greater likelihood) that any liver disorder, including a fatty liver disease is due to, or caused by, or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by a service-connected disability, or medication used to treat service-connected disability?  

All opinions expressed by the examiner should be accompanied by a complete rationale.

3.  Then, the AOJ should readjudicate the claim.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


